ROTHSCHILD, J., Dissenting.
The majority opinion directly conflicts with the leading Supreme Court precedent in this area, Doctors’ Co. v. Superior Court (1989) 49 Cal.3d 39 [260 Cal.Rptr. 183, 775 P.2d 508] (.Doctors’ Co.). As a result, the majority opinion not only reaches the wrong result in this case but also introduces confusion and uncertainty into this area of the law. I therefore respectfully dissent.
*1167In order to allege a legally valid claim for an attorney-client conspiracy under Doctors’ Co., plaintiffs must allege either (1) that the attorney-defendants acted “in furtherance of [their] own financial gain” (other than the earning of attorney fees) or (2) that the attorney-defendants violated their “own duty to the plaintiff[s].” (Doctors’ Co., supra, 49 Cal.3d at pp. 46-7.) In contrast, if the attorney-defendants acted not for their own financial advantage but merely as agents of the neighbor-defendants, and if the attorney-defendants violated no duty they owed to plaintiffs (but rather assisted the neighbor-defendants in violating their duties), then the conspiracy claim fails as a matter of law. “A cause of action for civil conspiracy may not arise ... if the alleged conspirator, though a participant in the agreement underlying the injury, was not personally bound by the duty violated by the wrongdoing and was acting only as the agent or employee of the party who did have that duty.” (Id. at p. 44.)
In Doctors’ Co., the plaintiff alleged that the defendant insurer, the insurer’s attorneys, and a medical expert had conspired to violate the insurer’s statutory duty to attempt “to effectuate a prompt and fair settlement of a claim after liability has become reasonably clear.” (Doctors’ Co., supra, 49 Cal.3d at pp. 41-42, fn. omitted.) According to the complaint, the insurer, the attorneys, and the medical expert conspired to produce “ ‘a false medical opinion’ ” that gave the insurer “ ‘a plausible sounding excuse’ ” for rejecting settlement offers. (Id. at p. 43.) The court reasoned, however, that the statutory duty to attempt to settle applies only to “ ‘persons engaged in the business of insurance’ ” and therefore applied to neither the attorneys nor the expert. (Id. at p. 44, quoting Ins. Code, § 790.01.) Because the attorneys and the expert “were acting merely as agents of the insurer,” they could not be “held liable for a conspiracy to violate a duty peculiar to the insurer.” (49 Cal.3d at pp. 44-45.)
The case before us is not materially distinguishable. The judgment in plaintiffs’ first action ordered Marvin Goodfriend alone to “abate the continuing nuisance in accordance with [plaintiffs’ expert’s] remediation plan.” The duty to abate the nuisance is therefore “peculiar to” Marvin Goodfriend. (Doctors’ Co., supra, 49 Cal.3d at p. 44.) His agents consequently cannot be “held liable for a conspiracy to violate” that duty (ibid.), regardless of whether those agents are lawyers or nonlawyers.
According to the majority, however, the attorney-defendants may be held liable for conspiring with the Goodfriends to violate “a duty not to engage in affirmative misconduct that would interfere with the remediation of the *1168contaminated debris.” (Maj. opn., ante, at p. 1141.) For the reasons already given, it is impossible to reconcile that conclusion with Doctors’ Co.1
The majority relies heavily upon Burtscher v. Burtscher (1994) 26 Cal.App.4th 720 [31 Cal.Rptr.2d 682] (Burtscher), a case that was probably wrongly decided. The Burtscher opinion never acknowledges that a legally valid attorney-client conspiracy claim must be based on either conduct in furtherance of the attorneys’ own financial gain or conduct in violation of an independent duty that the attorneys owe to the plaintiffs. Without ever stating that legal standard, the Burtscher opinion nonetheless concludes that the plaintiffs in that case showed a reasonable probability of success on the merits. But never having acknowledged the applicable legal standard, the opinion fails to explain whether the attorneys were acting for their own financial gain or owed the plaintiffs an independent duty (or both). (See id. at pp. 726-727.) Burtscher therefore presents no doctrinally sound basis for its conclusion that the plaintiffs in that action succeeded in “mak[ing] out a prima facie case.” (Id. at p. 726.) It is consequently a mistake to rely upon Burtscher.
The majority’s conclusions concerning the attorney-defendants’ “duty to disburse the funds from their trust account in a fair manner” fare no better. (Maj. opn., ante, at p. 1141.) Again, the judgment in plaintiffs’ first action imposed on Marvin Goodfriend alone a duty to pay for the remediation of both properties in accordance with plaintiffs’ expert’s remediation plan. The attorney-defendants are not alleged to have done anything that interfered with Goodfriend’s performance of that duty. And even if they were, such allegations would again show only that they assisted their client in violating his duties, not that they had violated an independent duty of their own.
I also disagree with the majority’s analysis of the litigation privilege. But because we need not reach that issue if the conspiracy claim fails, I will address it only briefly.
The majority argues that Rusheen v. Cohen (2006) 37 Cal.4th 1048 [39 Cal.Rptr.3d 516, 128 P.3d 713] (Rusheen) is distinguishable because it applied the litigation privilege to postjudgment enforcement activities, but here defendants were obstructing rather than enforcing the judgment. (Maj. opn., ante, at pp. 1162-1163.) The difference between enforcement and obstruction, however, is often in the eye of the beholder. Remediation work that plaintiffs view as implementing the judgment might be viewed by defendants as beyond the judgment’s scope, and conduct that defendants view *1169as endeavoring to make sure the judgment is enforced strictly according to its terms might be viewed by plaintiffs as obstruction. The protection afforded by the litigation privilege is hollow if it can be defeated by a mere allegation that plaintiffs are right and defendants are wrong.
Finally, I must address the procedural posture of the case and the majority’s treatment of the record. First, as the majority acknowledges, this is a pleading case, an appeal from an order granting a motion for leave to file an amended complaint. The trial court has not made any factual findings, and, a fortiori, no factual findings are being reviewed or affirmed by this court.
Second, the majority relies upon the policy of liberal construction of pleadings. (Maj. opn., ante, at p. 1141.) I believe that such an approach is inappropriate in a case like this one, involving claims for an attorney-client conspiracy. Civil Code section 1714.10 reflects a legislative judgment that attorney-client conspiracy claims are disfavored, given the obvious potential for abuse and disruption of attorney-client relationships. I would accordingly apply a more demanding standard of review to such pleadings, similar to the standard applied to fraud claims. (See Committee on Children’s Television, Inc. v. General Foods Corp. (1983) 35 Cal.3d 197, 216 [197 Cal.Rptr. 783, 673 P.2d 660].)
Third and finally, even if I agreed that liberal construction of the pleadings were appropriate in attorney-client conspiracy cases, I would disagree with the majority’s application of that standard here. Although the record before us is limited, a careful review of it indicates that there may be much less to plaintiffs’ claims than the majority’s liberal construction suggests. A few examples will serve to illustrate.
According to the complaint and documents attached thereto, the trial court ordered the attorney-defendants not to send e-mails to the remediation contractors without approval of either the court or plaintiffs, and the attorney-defendants violated that order. The record before us contains neither the remediation plan nor any of the unauthorized e-mails that were allegedly sent, so we know neither what the e-mails said nor whether the e-mails interfered in any way with the remediation. Moreover, the first amended complaint does not allege that the unauthorized e-mails interfered in any way with the remediation—rather, the pleading alleges only that the e-mails were unauthorized. But the majority, liberally construing the pleading, infers that the e-mails interfered. (See, e.g., maj. opn., ante, at p. 1155.)
The majority quotes Marvin Goodfriend’s deposition as indicating that he refused to remove contaminated debris from plaintiffs’ property unless ordered to do so by a court. (Maj. opn., ante, at p. 1142.) The deposition *1170excerpt submitted by plaintiffs themselves, however, shows that Goodfriend testified only that he would not remove certain “stone, concrete and tile” from his own property without a court order. There is no indication that the stone, concrete, and tile were contaminated.
The motion papers filed by plaintiffs and defendants indicate that both plaintiffs’ and the neighbor-defendants’ properties consist of an "upper portion and a lower portion. It appears that the contaminated debris that was the subject of plaintiffs’ first lawsuit (before Judge Sarmiento) was dumped on the lower portions of the properties. It further appears that plaintiffs’ second lawsuit (before Judge Tarle) concerned a fence, oleanders, and certain other matters all located on the upper portion of the properties. The record before us contains none of Judge Tarle’s orders, so it is impossible for us to confirm what those orders did or did not say. These circumstances do, however, cast the majority’s long quote from Judge Sarmiento’s phone call with attorney Stevens in a somewhat different light. (See maj. opn., ante, at pp. 1144-1146.) Stevens was apparently supervising or in some way involved in work relating to the oleanders and the fence (on the upper portion of the property). He claimed to believe that the work was consistent with Judge Tarle’s orders. For all that the record before us reveals, that belief may have been not only reasonable but also correct—we have never seen those orders, and Judge Sarmiento does not appear to have seen them either (he said only that he had spoken with Judge Tarle on the phone).
The judgment in the first action directed Marvin Goodfriend to pay for the remediation of both properties. The judgment also provided that the cost was not to exceed the budget stated in the court-approved remediation plan. The first amended complaint alleges that the budget was $230,000. The first amended complaint also alleges that (1) the attorney-defendants “began accepting, holding, and disbursing the money to perform the remediation on both . . . properties into their [tjrust [ajccount”; (2) defendants contended that “once the ‘budget’ of approximately $230,000 was exhausted, Goodfriend no longer had to perform the remediation”; (3) “dispute[s] arose pertaining to” the funds in the trust account, and the attorney-defendants “disbursed the funds” rather than obtaining plaintiffs’ consent or filing an interpleader; and (4) “[o]ver $115,000 was paid out of that [t]rust [a]ccount.” The majority, liberally construing the pleading, infers that “a fair share of the $115,000, if any, did not go toward remediating plaintiffs’ property,” reasoning that “[h]ad it been otherwise, plaintiffs would have noticed the partial remediation of their property and known about the disbursement.” (Maj. opn., ante, at p. 1143.) The pleading, however, alleges none of those things. It does not allege that less than a fair share (whatever that might be; recall that we have never seen the remediation plan or budget) of the alleged $115,000 has been spent on remediation of plaintiffs’ property. It does not allege that no remediation work has taken place on plaintiffs’ property, and it does not *1171allege that all remediation work has been paid for in advance. Rather, according to the allegations of the complaint, some unspecified amount or amounts of funds were deposited into the trust account to pay for remediation work, some unspecified “disputes” arose as to some unspecified portion of those funds, the attorney-defendants “disbursed the funds” that were disputed without first obtaining plaintiffs’ consent or filing an interpleader, and “[o]ver $115,000 was paid out of that [t]rust [a]ccount” for something or other. For all that the first amended complaint alleges, every penny of the alleged $115,000 may have been spent on remediation of plaintiffs’ property. As I have already noted, the first amended complaint does not allege that the attorney-defendants have done anything that interfered with Marvin Goodfriend’s performance of his obligation to pay for the remediation.
For these and other reasons, plaintiffs’ portrait of themselves as innocent victims and of defendants as brazen scofflaws deserves careful scrutiny. The majority’s liberal construction of the pleading conceals these issues and embellishes plaintiffs’ allegations in a manner that, in my view, extends well beyond the limits of reasonable inference.
I respectfully dissent.
A petition for a rehearing was denied February 5, 2013, and the petition of appellants James N. Procter and Daniel R. Stevens for review by the Supreme Court was denied April 10, 2013, S208872.

 Doctors’ Co. cannot be distinguished on the basis of the majority’s reference to “affirmative misconduct.” There was “affirmative misconduct” in Doctors’ Co. too, culminating in the production of “ ‘a false medical opinion.’ ” (Doctors’ Co., supra, 49 Cal.3d at p. 43.)